Citation Nr: 1620693	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-36 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM II), to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to December 1984, including service during the Vietnam War era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran submitted medical evidence accompanied by a waiver of initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 20.709 (2015).

In August 2015, the claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, including affording the Veteran a VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative evidence of record fails to demonstrate that the Veteran served within the Republic of Vietnam during the Vietnam era, stepped foot on the Vietnam landmass, served aboard a vessel that traversed the inland waterways of Vietnam or was directly exposed to herbides.

2.  The probative and competent evidence of record demonstrates that the Veteran's DM II did not originate during service, did not manifest to a compensable degree within one (1) year of separation from service, and is not related to any aspect of service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for DM II, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Additionally, service connection for certain diseases, including DM II, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).
For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations only if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides during any active service in Vietnam.  See VBA Adjudication Procedure Manual (VBA Manual) M21-1, IV.ii.1.H.  Evidentiary development procedures provided in the VBA Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999).  

In April 2015, the Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, 27 Vet. App. 313 (2015).

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water, offshore vessels ("blue water" service) is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a veteran who set foot in Vietnam or served on a vessel that traveled on inland waterways of Vietnam, but not to a veteran who served on a vessel in the waters off the coast of Vietnam without setting foot in, or travelling along the inland waterways of Vietnam).

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  VBA Adjudication Procedure Manual M21-1, IV.ii.1.H.2.a.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

The Veteran contends that he was exposed to Agent Orange while serving aboard the supercarrier, USS KITTY HAWK (CV- 63) as a Boatswain's Mate 2nd class while the vessel was anchored in the deep offshore waters off the coast of Vietnam.  He admits that he had no service in-country or within the land borders of Vietnam, did not have shore duty or visit Vietnam, did not serve or travel aboard a vessel that traversed the inland waters of Vietnam and did not otherwise step foot on the Vietnam landmass.  Instead, he claims that he was exposed to Agent Orange by virtue of the fact that he handled equipment that had been transported by air from Vietnam, worked in areas of the ship in close proximity to aircraft that had flown missions over Vietnam and were "ventilating," and showered in water that contained Agent Orange.  See Board hearing transcript. 

If a veteran's claim is based on servicing or otherwise working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  VA Manual, M21-1, IV.ii. 2. C.10(q).  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  VA is not aware of any studies that show harmful health effects for any such secondary or remote herbicide contact that may have occurred.  Id.

As to whether the Veteran served aboard a ship that may be subject to regulations regarding presumptive herbicide exposure, a recent listing of ships associated with service in Vietnam and exposure to herbicide agents, while not complete, provides some information in determining which vessels may be subject to the presumption.  VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  

While the Veteran's service personnel records confirm that he served aboard the KITTY HAWK for several periods from October 1965 to May 1966, there is no evidence that this ship ever conducted operations on the inland "brown waters," or  that he was assigned to duty within Vietnam or ever went ashore.  Moreover, while the records confirm that he had a military occupational specialty (MOS) as a Boatswain's Mate 2nd class, this MOS has never been shown to be presumptively associated with Agent Orange or other herbicide exposure.  That he may have been in proximity to aircraft that had carried, or been exposed to herbicides in some unknown manner, quantity or quality is wholly speculative and, in any case, as noted above, does not meet the legal conditions which would give rise to a presumption of herbicide exposure.  

Further, although the Veteran's service personnel records also show that he was assigned to other vessels during the Vietnam era, including the destroyers, USS WARE (DD-868), USS HEWES (DE-1078), and USS LUCE (DDG-7), there is no evidence that these ships docked at, or travelled along the inland waterways of Vietnam. 

As mentioned above, during his April 2015 Board hearing, the Veteran said that he had been exposed to water contaminated with Agent Orange while taking showers aboard the KITTY HAWK.  Significantly, although he said that water used on the ship came from the waters surrounding the vessel, he also stated that the ship was anchored between 10 and 15 miles from shore, i.e., in deep offshore waters not near the coastline or in proximity to an inland river delta.  Because Agent Orange was not sprayed over the Republic of Vietnam's offshore waters, there is no presumption of exposure for service on the offshore open waters.  

A May 2009 memorandum from the Joint Services Records Research (JSRRC) Center Statement on Research Findings Regarding Navy and Coast Guard Ships during the Vietnam Era noted that, in the course of its research efforts, the JSRRC had reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  However, to date, the JSRRC has been unable to document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC cannot provide any evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era. Thus, by way of analogy, it follows that the Veteran's allegation of exposure to herbicides from contact with aircraft rotating out of Vietnam, handling equipment flown in from Vietnam or by taking showers is also not substantiated by service department records.  Records from and relied upon by the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63 (2008). 

In addition, although the Veteran's service personnel records show that he was awarded the Vietnam Service Medal (VSM) with one bronze star, the Vietnam Campaign Medal (VCM) with 1960 device and the Republic of Vietnam Meritorious Unit Citation (Gallantry Cross w/Palm and Frame) ribbon bar, these decorations are not per se evidence of service within the territorial borders of Vietnam.   The VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and its contiguous waters or airspace, as well as those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6.5 (Department of Defense Manual 1348.33-M, September 1996).  The VCM was awarded to all service personnel who served in South Vietnam or who served outside of the geographical limits of Vietnam and contributed direct support to the forces in Vietnam.  Id. at 7-7, September 1996.
Accordingly, the Board finds no competent evidence to support the Veteran's claim of entitlement to service connection for DM II based on presumptive exposure to herbicides.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App 164, 167 (1999).  In McCartt, the Court stated that the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.

Although the Veteran's post-service private and VA treatment records show that he currently has DM II and was diagnosed with the disease as early as 2005, his service treatment records are void of any evidence to show that he was diagnosed with, or treated for DM II during active duty.  There are also no treatment records to show that he developed DM II to a compensable degree within a year after separation from service.  Although a June 2013 letter from a private advanced registered nurse practitioner indicates that the Veteran had been a patient since July 2012 and was found to have DM II on his initial evaluation, the clinician provided no information as to the cause of the disease.  

In October 2015, the Board remanded the Veteran's claim to afford him a diabetes mellitus examination and obtain an opinion as to the likelihood that his DM II was incurred in, or otherwise related to service.  The examiner wrote that the Veteran reported that he was in the Gulf of Tonkin, also on destroyer and an aircraft carrier off the shore of Vietnam, and was exposed to Agent Orange that was on aircraft as they returned from missions.  Based on these details, he opined that "this was the most likely source of his Agent Orange exposure and he therforee [sic] should be [service-connected] on a presumptive basis."

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Despite the VA examiner's opinion that service connection for DM II is warranted on a presumptive basis because the Veteran was presumably exposed to Agent Orange on aircraft returning from missions in Vietnam, as noted above, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  VA Manual, M21-1, IV.ii. 2. C.10(q).  Further, medical personnel are utilized to provide medical examinations and opinions; they cannot make legal decisions.  Such a legal determination is within the Board's adjudicative authority rather than the VA examiner's.  Because the Board finds the examiner's opinion to be a legal determination, it accords it little probative weight.

Accordingly, as there is no competent or probative evidence associating the Veteran's current DM II with any aspect of active duty service, the Board finds the evidence to be against the Veteran's claim of entitlement to service connection for DM II, to include as a result of herbicide exposure.  

In addition to the medical evidence, it has also considered the statements of the Veteran in support of his claim.  The Board acknowledges that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, it is well settled that lay persons without any apparent medical training, such as the Veteran, are not qualified to render medical opinions regarding matters which call for specialized medical knowledge, such as the etiology of DM II.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R.
 § 3.159 (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, although the Board recognizes the Veteran's sincere belief that his DM II is the result of his active duty service, his statement has little probative value. 

In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
VA satisfied the notification requirements of the VCAA by means of letters dated in February and April 2009, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claim, including the evidence needed to support his contention that he was exposed to tactical herbicides during service.  They also informed him of the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.

VA's duty to assist has been satisfied.  The record contains the Veteran's service personnel and treatment records, post-service private and VA treatment records and a VA diabetes mellitus examination report, dated in October 2015.  The file also contains the Veteran's statements and hearing testimony in support of his claim.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.  

The VA examination report shows that the examiner reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran and performed a comprehensive examination.  However, as discussed above, the Board finds the examiner's opinion (that the Veteran's DM II is a result of presumptive herbicide exposure in Vietnam), is not probative.  As noted, although service connection for DM II may be warranted based on VA regulations which, in certain circumstances, permit a legal presumption that a veteran was exposed to herbides, there is no evidence here that the VA examiner considered the fact that the Veteran, by his own admission, did not serve within or visit Vietnam, and did not otherwise satisfy the requirements for a grant of service connection based on presumptive herbicide exposure.  Moreover, there is no evidence that he considered the fact that the Veteran served aboard a "blue water" vessel, which neither docked at Vietnam, nor travelled within its inland waterways.  Accordingly, as there is no competent lay or medical evidence to suggest that the Veteran was ever presumptively exposed to herbides during service, a remand for another examination and/or opinion is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Further, as noted above, in April 2015, the Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing was generally held in compliance with the provisions of Bryant.  Additionally, a review of the record also reveals no assertion, by the Veteran, or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focus on the evidence and elements necessary to substantiate the claim.  During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing service connection for the disorder in question.  The Board finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 


ORDER

Service connection for DM II, to include as a result of herbicide exposure, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


